Citation Nr: 0012892	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran, upon whose service the appellant's benefits may 
be based, had active military service from August 1960 to 
February 1970, and from June 1970 to October 1980.  The 
appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a November 1997 rating action, 
with which the appellant expressed her disagreement in April 
1998.  A statement of the case was issued in May 1998, and a 
VA Form 21-4138 (Statement in Support of Claim), received in 
October 1998, is construed as the appellant's substantive 
appeal.  Thereafter, supplemental statements of the case were 
issued in December 1998, May 1999, June 1999, and July 1999.  
In January 2000, the claims file was forwarded to the Board, 
in Washington, DC.  


REMAND

A review of the record reflects that, after the case was 
forwarded to the Board in January 2000, the appellant 
submitted a VA Form 21-4138, dated in February 2000, on which 
she requested a hearing before a hearing officer at the RO, 
before her case was considered by the Board.  She also 
indicated that, if her claim continues to be denied, she 
wishes to appear at a hearing before a member of the Board.

In a letter dated April 4, 2000, the Board wrote to the 
appellant, with a copy to her representative, and asked her 
to indicate whether she desired a hearing before a member of 
the Board at the RO, whether she wished to appear for a 
hearing before a member of the Board in Washington, DC., or 
whether she no longer desired a hearing.  She was also 
advised that, if she did not respond within 30 days, it would 
be assumed she wanted a hearing before a member of the Board 
at the RO, and that arrangements would be made to accomplish 
that.  To date, no response has been received from either the 
appellant or her representative.  

Pursuant to 38 C.F.R. § 20.1304, the Board may honor a 
request for a personal hearing received within 90 days after 
an appellant has been mailed notice that his or her appeal 
has been certified to the Board.  Since in this case, the 
appellant's February 2000 request to the Board for a hearing 
was received well before 90 days had passed since she was 
advised her claim was forwarded to the Board, her current 
request for a personal hearing will be honored.  However, 
given the current confusion as to whether the appellant 
actually wants a hearing before a Board member or a hearing 
officer, it will be necessary to clarify that question first, 
before a specific hearing is scheduled.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

The RO should contact the appellant and clarify her 
desires for a hearing with regard to its location, 
and whether she is requesting one before a hearing 
officer or a Board member at this time.  Once that 
has been accomplished, the appropriate hearing 
should be arranged to take place as soon as 
practicable.  If no response is received from the 
appellant, she should be scheduled to appear before 
a member of the Board at the RO as soon as that may 
reasonably be accomplished.   


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).




